 



EXHIBIT 10.5
Recording requested by, and
when recorded, mail to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Jeffrey D. Lowe, Esq.
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT
From
WEST CORPORATION, as Trustor
To
CHICAGO TITLE INSURANCE COMPANY, as Trustee
And
LEHMAN COMMERCIAL PAPER INC., as Beneficiary
 
Dated: October 24, 2006
Premises:
Omaha, Nebraska
Douglas County

 



--------------------------------------------------------------------------------



 



THIS INSTRUMENT IS TO BE INDEXED AS BOTH A DEED OF TRUST AND A FIXTURE FILING
FILED AS A FINANCING STATEMENT dated as of October 24, 2006 (this “Deed Trust”),
by WEST CORPORATION, a Delaware corporation, having an office at 11808 Miracle
Hills Drive, Omaha, Nebraska 68154 (“Trustor”), to CHICAGO TITLE INSURANCE
COMPANY, a Missouri corporation, as trustee (“Trustee”), whose address is 106 W.
11th Street, Kansas City, Missouri 64105, for the use and benefit of LEHMAN
COMMERCIAL PAPER INC., having an office at 745 Seventh Avenue, New York, New
York 10019 (“Beneficiary”) as Administrative Agent for the Secured Parties (as
such terms are defined below) .
WITNESSETH THAT:
     Reference is made to (i) the Credit Agreement dated as of October 24, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Trustor, as Borrower (the “Borrower”), Beneficiary, as
Administrative Agent (the “Administrative Agent”), Deutsche Bank Securities Inc.
and Bank of America, N.A. as syndication agents, Wachovia Capital Markets, LLC
and General Electric Capital Corporation as Co-Documentation Agents and the
several financial institutions and other entities from time to time parties
thereto (collectively, the "Lenders”), (ii) the Guaranty (as defined in the
Credit Agreement),and (iii) the Security Agreement (as defined in the Credit
Agreement). Capitalized terms used but not defined herein have the meanings
given to them in the Credit Agreement.
     In the Credit Agreement, (i) the Lenders have agreed to make term loans
(the “Term Loans”) and revolving credit loans (the “Revolving Loans”) to the
Borrower, (ii) the Swingline Lender has agreed to make swingline loans to the
Borrower (the “Swing Line Loans”, together with Term Loans and Revolving Loans,
the “Loans”) and (iii) the L/C Issuers have issued or agreed to issue from time
to time Letters of Credit for the account of the Borrower, in each case pursuant
to, upon the terms, and subject to the conditions specified in, the Credit
Agreement. Amounts paid in respect of Term Loans may not be reborrowed. Subject
to the terms of the Credit Agreement, the Borrower may borrow, prepay and
reborrow Revolving Loans. The Credit Agreement provides that the sum of the
principal amount of the Loans and the Letters of Credit from time to time
outstanding and secured hereby shall not exceed $2,350,000,000.00.
     The obligations of the Lenders to make Loans and of the L/C Issuers to
issue Letters of Credit are conditioned upon, among other things, the execution
and delivery by the Trustor of this Deed of Trust in the form hereof to secure
the Secured Obligations (as defined in the Security Agreement).
     Pursuant to the requirements of the Credit Agreement, the Trustor is
granting this Deed of Trust to create a lien on and a security interest in the
Mortgaged Property (as hereinafter defined) to secure the performance and
payment by the Trustor of the Secured

 



--------------------------------------------------------------------------------



 



Obligations (as defined in the Security Agreement). The Credit Agreement also
requires the granting by other Loan Parties of mortgages, deeds of trust and/or
deeds to secure debt (the “Other Mortgages”) that create liens on and security
interests in certain real and personal property other than the Mortgaged
Property to secure the performance of the Secured Obligations (as defined in the
Security Agreement).
Granting Clauses
     NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure
the due and punctual payment and performance of the Secured Obligations (as
defined in the Security Agreement) for the benefit of the Secured Parties (as
defined in the Security Agreement), Trustor hereby grants, conveys, mortgages,
assigns and pledges to the Trustee, in trust with POWER OF SALE, for the use and
benefit of the Beneficiary, its successors and assigns, a mortgage lien on and a
security interest in all of Trustor’s right, title, and interest in and to, all
the following described property (the “Mortgaged Property”) whether now owned or
held or hereafter acquired:
     (1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Trustor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);
     (2) all buildings, improvements, structures, paving, parking areas,
walkways and landscaping now or hereafter erected or located upon the Land, and
all fixtures of every kind and type affixed to the Premises or attached to or
forming part of any structures, buildings or improvements and replacements
thereof now or hereafter erected or located upon the Land (the “Improvements”);
     (3) subject to the terms of the Security Agreement, all apparatus, movable
appliances, building materials, equipment, fittings, furnishings, furniture,
machinery and other articles of tangible personal property of every kind and
nature, and replacements thereof, now or at any time hereafter placed upon or
used in any way in connection with the use, enjoyment, occupancy or operation of
the Improvements or the Premises, including all of Trustor’s books and records
relating thereto and including all pumps, tanks, goods, machinery, tools,
equipment, lifts (including fire sprinklers and alarm systems, fire prevention
or control systems, cleaning rigs, air conditioning, heating, boilers,
refrigerating, electronic monitoring, water, loading, unloading, lighting,
power, sanitation, waste removal, entertainment, communications, computers,
recreational, window or structural, maintenance, truck or car repair and all
other equipment of every kind), restaurant, bar and all other indoor or outdoor
furniture (including tables,

3



--------------------------------------------------------------------------------



 



chairs, booths, serving stands, planters, desks, sofas, racks, shelves, lockers
and cabinets), bar equipment, glasses, cutlery, uniforms, linens, memorabilia
and other decorative items, furnishings, appliances, supplies, inventory, rugs,
carpets and other floor coverings, draperies, drapery rods and brackets,
awnings, venetian blinds, partitions, chandeliers and other lighting fixtures,
freezers, refrigerators, walk-in coolers, signs (indoor and outdoor), computer
systems, cash registers and inventory control systems, and all other apparatus,
equipment, furniture, furnishings, and articles used in connection with the use
or operation of the Improvements or the Premises, it being understood that the
enumeration of any specific articles of property shall in no way result in or be
held to exclude any items of property not specifically mentioned (the property
referred to in this subparagraph (3), the “Personal Property”);
     (4) subject to the terms of the Security Agreement, all general intangibles
owned by Trustor and relating to design, development, operation, management and
use of the Premises or the Improvements, all certificates of occupancy, zoning
variances, building, use or other permits, approvals, authorizations and
consents obtained from and all materials prepared for filing or filed with any
governmental agency in connection with the development, use, operation or
management of the Premises and Improvements, all construction, service,
engineering, consulting, leasing, architectural and other similar contracts
concerning the design, construction, management, operation, occupancy and/or use
of the Premises and Improvements, all architectural drawings, plans,
specifications, soil tests, feasibility studies, appraisals, environmental
studies, engineering reports and similar materials relating to any portion of or
all of the Premises and Improvements, and all payment and performance bonds or
warranties or guarantees relating to the Premises or the Improvements, all to
the extent assignable (the “Permits, Plans and Warranties”);
     (5) all now or hereafter existing leases or licenses (under which Trustor
is landlord or licensor) and subleases (under which Trustor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Trustor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);
     (6) except as may be provided to the contrary in the Credit Agreement, all
real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Trustor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for

4



--------------------------------------------------------------------------------



 



change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Trustor covering any interest in the Mortgaged
Property or required by the Credit Agreement; and
     (7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Trustor or constructed,
assembled or placed by the Trustor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Trustor, all
of which shall become subject to the lien of this Deed of Trust as fully and
completely, and with the same effect, as though now owned by the Trustor and
specifically described herein.
provided that notwithstanding anything to the contrary in this Deed of Trust,
this Deed of Trust shall not constitute a grant of a security interest in any
general intangible, investment property or other such rights of a Trustor
arising under any contract, lease, instrument, license or other document if (but
only to the extent that) the grant of a security interest therein would (x)
constitute a violation of a valid and enforceable restriction in respect of such
general intangible, investment property or other such rights in favor of a third
party or under any law, regulation, permit, order or decree of any governmental
authority, unless and until all required consents shall have been obtained (for
the avoidance of doubt, the restrictions described herein are not negative
pledges or similar undertakings in favor of a lender or other financial
counterparty) or (y) expressly give any other party in respect of any such
contract, lease, instrument, license or other document, the right to terminate
its obligations thereunder, provided however, that the limitation set forth
above shall not affect, limit, restrict or impair the grant by Trustor of a
security interest pursuant to this Deed of Trust in any such Mortgaged Property
to the extent that an otherwise applicable prohibition or restriction on such
grant is rendered ineffective by any applicable law, including the UCC. Trustor
shall, if requested to do so by the Beneficiary, use commercially reasonably
efforts to obtain any such required consent that is reasonably obtainable with
respect to Mortgaged Property which the Beneficiary reasonably determines to be
material.
     TO HAVE AND TO HOLD the Mortgaged Property unto the Trustee, as trustee for
the Beneficiary, its successors and assigns, for the ratable benefit of the
Secured Parties, forever, subject only to permitted encumbrances pursuant to
Section 7.01 of the Credit Agreement (“Permitted Encumbrances”) and to
satisfaction and release as provided in Section 3.04.

5



--------------------------------------------------------------------------------



 



ARTICLE I
Representations, Warranties and Covenants of Trustor
     Trustor agrees, covenants, represents and/or warrants as follows:
     SECTION 1.01. Title, Mortgage Lien.
          (a) Trustor has good and marketable fee simple title to the Mortgaged
Property, subject only to Permitted Encumbrances.
          (b) This Deed of Trust and the Uniform Commercial Code Financing
Statements described in Section 1.09 of this Deed of Trust, when duly recorded
in the public records identified in the Perfection Certificate (as defined in
the Security Agreement), will create a valid, perfected and enforceable lien
upon and security interest in all of the Mortgaged Property to the extent
perfection can be obtained by filing uniform commercial code financing
statements.
          (c) Trustor will forever warrant and defend its title to the Mortgaged
Property, the rights of Trustee and Beneficiary therein under this Deed of Trust
and the validity and priority of the lien of this Deed of Trust thereon against
the claims of all persons and parties except those having rights under Permitted
Encumbrances to the extent of those rights.
     SECTION 1.02. Credit Agreement. This Deed of Trust is given pursuant to the
Credit Agreement. Trustor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Secured Obligations in accordance with the terms of the Loan
Documents.
     SECTION 1.03. Maintenance of Mortgaged Property. Trustor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.
     SECTION 1.04. Insurance. If any portion of Improvements constituting part
of the Mortgaged Property is located in an area identified as a special flood
hazard area by Federal Emergency Management Agency or other applicable agency,
Trustor will purchase flood insurance in an amount satisfactory to Beneficiary,
but in no event less than the maximum limit of coverage available under the
National Flood Insurance Act of 1968, as amended.
     SECTION 1.05. Casualty Condemnation/Eminent Domain. Trustor shall give
Beneficiary prompt written notice of any material casualty or other material
damage to the Mortgaged Property or any proceeding that Trustor receives notice
of for the taking of the Mortgaged Property or any portion thereof or interest
therein under power of eminent domain or by condemnation or any similar
proceeding in accordance with, and to the extent required by the Credit
Agreement. Net Cash Proceeds received by or on behalf of the Trustor in respect
of any such casualty, damage or taking shall be applied in accordance with the
Credit Agreement.

6



--------------------------------------------------------------------------------



 



     SECTION 1.06. Assignment of Leases and Rents. i) Trustor hereby irrevocably
and absolutely grants, transfers and assigns all of its right title and interest
in all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the performance by Trustor of the Secured
Obligations. Trustor has not assigned or executed any assignment of, and will
not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than Trustee for the benefit of Beneficiary.
          (a) All Leases entered into by Trustor after the date hereof shall be
subordinate to the lien of this Deed of Trust. Trustor will not enter into,
modify or amend any Lease if such Lease, as entered into, modified or amended,
will not be subordinate to the lien of this Deed of Trust.
          (b) Subject to Section 1.07(d), Trustor has assigned and transferred
to Trustee all of Trustor’s right, title and interest in and to the Rents now or
hereafter arising from each Lease heretofore or hereafter made or agreed to by
Trustor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Trustee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Trustee or Beneficiary may in Trustor’s name and stead (with or
without first taking possession of any of the Mortgaged Property personally or
by receiver as provided herein) operate the Mortgaged Property and rent, lease
or let all or any portion of any of the Mortgaged Property to any party or
parties at such rental and upon such terms as Beneficiary shall, in its sole
discretion, determine, and may collect and have the benefit of all of said Rents
arising from or accruing at any time thereafter or that may thereafter become
due under any Lease.
          (c) So long as an Event of Default shall not have occurred and be
continuing, Beneficiary will not exercise any of its rights under
Section 1.07(c), and Trustor shall receive and collect the Rents accruing under
any Lease; but after the happening and during the continuance of any Event of
Default, Beneficiary may, at its option, receive and collect all Rents and enter
upon the Premises and Improvements through its officers, agents, employees or
attorneys for such purpose and for the operation and maintenance thereof.
Trustor hereby irrevocably authorizes and directs each tenant, if any, and each
successor, if any, to the interest of any tenant under any Lease, respectively,
to rely upon any notice of a claimed Event of Default sent by Beneficiary to any
such tenant or any of such tenant’s successors in interest, and thereafter to
pay Rents to Beneficiary without any obligation or right to inquire as to
whether an Event of Default actually exists and even if some notice to the
contrary is received from the Trustor, who shall have no right or claim against
any such tenant or successor in interest for any such Rents so paid to
Beneficiary. Each tenant or any of such tenant’s successors in interest from
whom Beneficiary or any officer, agent, attorney or employee of Beneficiary
shall have collected any Rents, shall be authorized to pay Rents to Trustor only
after such tenant or any of their successors in interest shall have received
written notice from Beneficiary that the Event of Default is no longer
continuing, unless and until a further notice of an Event of Default is given by
Beneficiary to such tenant or any of its successors in interest.

7



--------------------------------------------------------------------------------



 



          (d) Neither Trustee nor Beneficiary will become a mortgagee in
possession so long as it does not enter or take actual possession of the
Mortgaged Property. In addition, neither Trustee nor Beneficiary shall be
responsible or liable for performing any of the obligations of the landlord
under any Lease, for any waste by any tenant, or others, for any dangerous or
defective conditions of any of the Mortgaged Property, for negligence in the
management, upkeep, repair or control of any of the Mortgaged Property or any
other act or omission by any other person.
          (e) Trustor shall furnish to Beneficiary, within 30 days after a
request by Beneficiary to do so, a written statement containing the names of all
tenants, subtenants and concessionaires of the Premises or Improvements, the
terms of any Lease, the space occupied and the rentals and/or other amounts
payable thereunder.
     SECTION 1.07. Security Agreement. This Deed of Trust is both a mortgage of
real property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Trustor has hereby granted unto Beneficiary a security interest in and
to all the Mortgaged Property described in this Deed of Trust that is not real
property, and simultaneously with the recording of this Deed of Trust, Trustor
has filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Trustor to perfect the security interest
granted by this Deed of Trust in all the Mortgaged Property that is not real
property to the extent perfection can be obtained by the filing of UCC financing
statements. Trustor hereby appoints Beneficiary as its true and lawful
attorney-in-fact and agent, for Trustor and in its name, place and stead, in any
and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Beneficiary shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Trustee or Beneficiary hereunder and
under the Subsidiary Guaranty.
     SECTION 1.08. Filing and Recording. Trustor will cause this Deed of Trust,
the UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each UCC continuation statement and instrument of
further assurance to be filed, registered or recorded and, if necessary,
refiled, rerecorded and reregistered, in such manner and in such places as may
be required by any present or future law in order to publish notice of and fully
to perfect the lien hereof upon, and the security interests of Trustee and
Beneficiary in, the Mortgaged Property until this Deed of Trust is terminated
and released in full in accordance with Section 3.04 hereof. Trustor will pay
all filing, registration and recording fees, all Federal, state, county and
municipal recording, documentary or intangible taxes and other taxes, duties,
imposts, assessments and charges, and all reasonable expenses incidental to or
arising out of or in connection with the execution, delivery and recording of
this Deed of Trust, UCC continuation statements any deed of trust supplemental
hereto, any security instrument with respect to

8



--------------------------------------------------------------------------------



 



the Personal Property, Permits, Plans and Warranties and Proceeds or any
instrument of further assurance.
     SECTION 1.09. Further Assurances. Upon demand by Beneficiary, Trustor will,
at the cost of Trustor and without expense to Trustee or Beneficiary, do,
execute, acknowledge and deliver all such further acts, deeds, conveyances,
mortgages, deeds of trust, assignments, notices of assignment, transfers and
assurances as Trustee or Beneficiary shall from time to time reasonably require
for the better assuring, conveying, assigning, transferring and confirming unto
Trustee the property and rights hereby conveyed or assigned or intended now or
hereafter so to be, or which Trustor may be or may hereafter become bound to
convey or assign to Trustee, or for carrying out the intention or facilitating
the performance of the terms of this Deed of Trust, or for filing, registering
or recording this Deed of Trust, and on demand, Trustor will also execute and
deliver and hereby appoints Trustee as its true and lawful attorney-in-fact and
agent, for Trustor and in its name, place and stead, in any and all capacities,
to execute and file to the extent it may lawfully do so, one or more financing
statements, chattel mortgages or comparable security instruments reasonably
requested by Trustee or Beneficiary to evidence more effectively the lien hereof
upon the Personal Property and to perform each and every act and thing
reasonably requested to be done to accomplish the same.
     SECTION 1.10. Additions to Mortgaged Property. All right, title and
interest of Trustor in and to all extensions, improvements, betterments,
renewals, substitutes and replacements of, and all additions and appurtenances
to, the Mortgaged Property hereafter acquired by or released to Trustor or
constructed, assembled or placed by Trustor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, deed of trust, conveyance, assignment or other act by Trustor, shall
become subject to the lien and security interest of this Deed of Trust as fully
and completely and with the same effect as though now owned by Trustor and
specifically described in the grant of the Mortgaged Property above, but at any
and all times Trustor will execute and deliver to Trustee any and all such
further assurances, mortgages, conveyances or assignments thereof as Trustee or
Beneficiary may reasonably require for the purpose of expressly and specifically
subjecting the same to the lien and security interest of this Deed of Trust.
     SECTION 1.11. No Claims Against Trustee, Beneficiary. Nothing contained in
this Deed of Trust shall constitute any consent or request by Trustee or
Beneficiary, express or implied, for the performance of any labor or services or
the furnishing of any materials or other property in respect of the Mortgaged
Property or any part thereof, nor as giving Trustor or Beneficiary any right,
power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against Trustee or Beneficiary in respect
thereof.
     SECTION 1.12. Fixture Filing.

9



--------------------------------------------------------------------------------



 



          (a) Certain portions of the Mortgaged Property are or will become
“fixtures” (as that term is defined in the UCC) on the Land, and this Deed of
Trust, upon being filed for record in the real estate records of the county
wherein such fixtures are situated, shall operate also as a financing statement
filed as a fixture filing in accordance with the applicable provisions of said
UCC upon such portions of the Mortgaged Property that are or become fixtures.
          (b) The real property to which the fixtures relate is described in
Exhibit A attached hereto. The record owner of the real property described in
Exhibit A attached hereto is Trustor. The name, type of organization and
jurisdiction of organization of the debtor for purposes of this financing
statement are the name, type of organization and jurisdiction of organization of
the Trustor set forth in the first paragraph of this Deed of Trust, and the name
of the secured party for purposes of this financing statement is the name of the
Beneficiary set forth in the first paragraph of this Deed of Trust. The mailing
address of the Trustor/debtor is the address of the Trustor set forth in the
first paragraph of this Deed of Trust. The mailing address of the
Beneficiary/secured party from which information concerning the security
interest hereunder may be obtained is the address of the Beneficiary set forth
in the first paragraph of this Deed of Trust. Trustor’s organizational
identification number is 2372664.
ARTICLE II
Defaults and Remedies
     SECTION 2.01. Events of Default. Any Event of Default under the Credit
Agreement (as such term is defined therein) shall constitute an Event of Default
under this Deed of Trust.
     SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Trustee or Beneficiary, Trustor will
pay to Beneficiary all amounts due hereunder and under the Credit Agreement, the
Subsidiary Guaranty and the Security Agreement and such further amount as shall
be sufficient to cover the costs and expenses of collection, including
reasonable attorneys’ fees (to the extent permitted by the laws of the state in
which the Mortgaged Property is located), disbursements and expenses incurred by
Trustee or Beneficiary, and Trustee and Beneficiary shall be entitled and
empowered to institute an action or proceedings at law or in equity for the
collection of the sums so due and unpaid, to prosecute any such action or
proceedings to judgment or final decree, to enforce any such judgment or final
decree against Trustor and to collect, in any manner provided by law, all moneys
adjudged or decreed to be payable.
     SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. If an
Event of Default shall occur and be continuing, Trustor shall, upon demand of
Beneficiary, forthwith surrender to Beneficiary actual possession of the
Mortgaged Property and, if and to the extent not prohibited by applicable law,
Beneficiary itself, or by such officers or agents as it may appoint, may then
enter and take possession of all the Mortgaged Property without the appointment
of a receiver or an application therefor,

10



--------------------------------------------------------------------------------



 



exclude Trustor and its agents and employees wholly therefrom, and have access
to the books, papers and accounts of Trustor.
          (a) If Trustor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Beneficiary,
Beneficiary may to the extent not prohibited by applicable law, obtain a
judgment or decree conferring upon Beneficiary the right to immediate possession
or requiring Trustor to deliver immediate possession of the Mortgaged Property
to Beneficiary, to the entry of which judgment or decree Trustor hereby
specifically consents. Trustor will pay to Beneficiary, as the case may be, upon
demand, all reasonable expenses of obtaining such judgment or decree, including
reasonable compensation to Beneficiary’s attorneys and agents, to the extent
permitted by the laws of the state in which the Mortgaged Property is located
and all such expenses and compensation shall, until paid, be secured by this
Deed of Trust.
          (b) Upon every such entry or taking of possession, Beneficiary may, to
the extent not prohibited by applicable law, hold, store, use, operate, manage
and control the Mortgaged Property, conduct the business thereof and, from time
to time, (i) make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon, (ii)
purchase or otherwise acquire additional fixtures, personalty and other
property, (iii) insure or keep the Mortgaged Property insured, (iv) manage and
operate the Mortgaged Property and exercise all the rights and powers of Trustor
to the same extent as Trustor could in its own name or otherwise with respect to
the same, or (v) enter into any and all agreements with respect to the exercise
by others of any of the powers herein granted Beneficiary, all as may from time
to time be directed or determined by Beneficiary to be in its best interest and
Trustor hereby appoints Beneficiary as its true and lawful attorney-in-fact and
agent, for Trustor and in its name, place and stead, in any and all capacities,
to perform any of the foregoing acts. Beneficiary may collect and receive all
the Rents, issues, profits and revenues from the Mortgaged Property, including
those past due as well as those accruing thereafter, and, after deducting
(i) all expenses of taking, holding, managing and operating the Mortgaged
Property (including compensation for the services of all persons employed for
such purposes), (ii) the costs of all such maintenance, repairs, renewals,
replacements, additions, betterments, improvements, purchases and acquisitions,
(iii) the costs of insurance, (iv) such taxes, assessments and other similar
charges as Beneficiary may at its option pay, (v) other proper charges upon the
Mortgaged Property or any part thereof and (vi) the compensation, expenses and
disbursements of the attorneys and agents of Beneficiary Beneficiary,
Beneficiary shall apply the remainder of the moneys and proceeds so received
first to the payment of the Beneficiary for the satisfaction of the Secured
Obligations, and second, if there is any surplus, to Trustor, subject to the
entitlement of others thereto under applicable law.
          (c) Whenever, before any sale of the Mortgaged Property under
Section 2.06, all Secured Obligations that are then due shall have been paid and
all Events of Default fully cured, Beneficiary will surrender possession of the
Mortgaged Property back to Trustor, its successors or assigns. The same right of
taking possession

11



--------------------------------------------------------------------------------



 



shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.
     SECTION 2.04. Right To Cure Trustor’s Failure to Perform. Should Trustor
fail in the payment, performance or observance of any term, covenant or
condition required by this Deed of Trust or the Credit Agreement (with respect
to the Mortgaged Property), Beneficiary may pay, perform or observe the same,
and all payments made or costs or expenses incurred by Beneficiary in connection
therewith shall be secured hereby and shall be, within 10 days of demand repaid
by Trustor to Beneficiary. Beneficiary shall be the judge using reasonable
discretion of the necessity for any such actions and of the amounts to be paid.
Beneficiary is hereby empowered to enter and to authorize others to enter upon
the Premises or the Improvements or any part thereof for the purpose of
performing or observing any such defaulted term, covenant or condition without
having any obligation to so perform or observe and without thereby becoming
liable to Trustor, to any person in possession holding under Trustor or to any
other person.
     SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and
be continuing, Beneficiary, upon application to a court of competent
jurisdiction, shall be entitled as a matter of right to the appointment of a
receiver to take possession of and to operate the Mortgaged Property and to
collect and apply the Rents. The receiver shall have all of the rights and
powers permitted under the laws of the state wherein the Mortgaged Property is
located. Trustor shall pay to Beneficiary within 10 days of demand, all
reasonable expenses, including receiver’s fees, reasonable attorney’s fees (to
the extent permitted by the laws of the state in which the Mortgaged Property is
located) and disbursements, costs and agent’s compensation incurred pursuant to
the provisions of this Section 2.05; and all such expenses shall be secured by
this Deed of Trust and shall be within 10 days of demand, repaid by Trustor to
Beneficiary.
     SECTION 2.06 Foreclosure and Sale. (a) Upon the occurrence and during the
continuance of one or more Events of Default, Beneficiary may declare all
indebtedness secured hereby immediately due and payable and, at the option of
Beneficiary, this Deed of Trust may be foreclosed in the manner provided by law
for the foreclosure of mortgages on real property or may be sold in the manner
provided in the Nebraska Trust Deeds Act, Neb. Rev. Stat. § 76-1001, et seq.
under the power of sale conferred upon the Trustee hereunder.
     (b) If the Mortgaged Property is sold pursuant to the power of sale
conferred upon Trustee hereunder, Trustee shall cause to be filed of record a
written notice of default and election to sell the Mortgaged Property. After the
lapse of such time as then may be required by law following recordation of such
notice of default, and notice of sale having been given as then required by law,
Trustee, without demand on Trustor, shall sell the Mortgaged Property, either as
a whole or in separate parcels, and in such order as it or Beneficiary may
determine, at public auction to the highest bidder. Trustee may postpone the
sale of all or any portion of the Mortgaged Property by public announcement at
the time and place of sale, and from time to time thereafter may postpone the
sale by public announcement at the time and place fixed by the preceding

12



--------------------------------------------------------------------------------



 



postponement. Trustee shall deliver to such purchaser its deed conveying any
Mortgaged Property so sold, but without any covenant or warranty, express or
implied. The recital in such deed of any matters of fact or otherwise shall be
conclusive proof of the truthfulness thereof. Any person, including Trustor,
Trustee or Beneficiary, may purchase at such sale. Trustee shall apply the
proceeds of the Trustee’s sale, first, to the costs and expenses of exercising
the power of sale and of the sale, including the payment of Trustee’s fees
actually incurred, second, to the payment of any Secured Obligations, third, to
the payment of junior trust deeds, mortgages or other liens, and the balance, if
any, to the person or persons legally entitled thereto.
     (c) Trustor agrees, for itself and any and all persons or concerns claiming
by, through or under Trustor, that if one or more of Trustor or any such persons
or concerns shall hold possession of the Mortgaged Property, or any part
thereof, subsequent to the Trustee’s or judicial sale hereunder, it, or the
parties so holding possession, shall become, and be considered as, tenants at
will of the purchaser or purchasers at either such sale; and any such tenant
failing or refusing to surrender possession upon demand shall be guilty of
forcible detainer and shall be liable to such purchaser or purchasers for
reasonable rental of the Mortgaged Property, and shall be subject to eviction
and removal, forcible or otherwise, with or without process of law, and all
damages which may be sustained by any such tenant as a result thereof are hereby
expressly waived.
     SECTION 2.07 Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws. Trustor waives, to the extent not prohibited by law, (i) the
benefit of all laws now existing or that hereafter may be enacted (x) providing
for any appraisement or valuation of any portion of the Mortgaged Property
and/or (y) in any way extending the time for the enforcement or the collection
of amounts due under any of the Secured Obligations or creating or extending a
period of redemption from any sale made in collecting said debt or any other
amounts due Trustee or Beneficiary, (ii) any right to at any time insist upon,
plead, claim or take the benefit or advantage of any law now or hereafter in
force providing for any homestead exemption, stay, statute of limitations,
extension or redemption, or sale of the Mortgaged Property as separate tracts,
units or estates or as a single parcel in the event of foreclosure or notice of
deficiency, and (iii) all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of or each of
the Secured Obligations and marshaling in the event of foreclosure of this Deed
of Trust.
     SECTION 2.08 Discontinuance of Proceedings. In case Trustee shall proceed
to enforce any right, power or remedy under this Deed of Trust by power of sale,
foreclosure, entry or otherwise, and such proceedings shall be discontinued or
abandoned for any reason, or shall be determined adversely to Trustee, then and
in every such case Trustor and Trustee shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of Trustee
and Beneficiary shall continue as if no such proceeding had been taken.
     SECTION 2.09 Suits To Protect the Mortgaged Property. Trustee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Deed

13



--------------------------------------------------------------------------------



 



of Trust, (b) to preserve or protect its interest in the Mortgaged Property and
in the Rents arising therefrom and (c) to restrain the enforcement of or
compliance with any legislation or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid if the enforcement of or
compliance with such enactment, rule or order would impair the security or be
prejudicial to the interest of Trustee or Beneficiary hereunder.
     SECTION 2.10 Filing Proofs of Claim. In case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Trustor, Trustee or Beneficiary shall, to the extent
permitted by law, be entitled to file such proofs of claim and other documents
as may be necessary or advisable in order to have the claims of Trustee and
Beneficiary allowed in such proceedings for the Secured Obligations secured by
this Deed of Trust at the date of the institution of such proceedings and for
any interest accrued, late charges and additional interest or other amounts due
or that may become due and payable hereunder after such date.
     SECTION 2.11 Possession by Trustee, Beneficiary. Notwithstanding the
appointment of any receiver, liquidator or trustee of Trustor, any of its
property or the Mortgaged Property, Trustee or Beneficiary shall be entitled, to
the extent not prohibited by law, to remain in possession and control of all
parts of the Mortgaged Property now or hereafter granted under this Deed of
Trust to Trustee in accordance with the terms hereof and applicable law.
     SECTION 2.12 Waiver. (a) No delay or failure by Trustee or Beneficiary to
exercise any right, power or remedy accruing upon any breach or Event of Default
shall exhaust or impair any such right, power or remedy or be construed to be a
waiver of any such breach or Event of Default or acquiescence therein; and every
right, power and remedy given by this Deed of Trust to Trustee or Beneficiary
may be exercised from time to time and as often as may be deemed expedient by
Trustee or Beneficiary, as the case may be. No consent or waiver by Trustee or
Beneficiary to or of any breach or Event of Default by Trustor in the
performance of the Secured Obligations shall be deemed or construed to be a
consent or waiver to or of any other breach or Event of Default in the
performance of the same or of any other Secured Obligations by Trustor
hereunder. No failure on the part of Trustee or Beneficiary to complain of any
act or failure to act or to declare an Event of Default, irrespective of how
long such failure continues, shall constitute a waiver by Trustee or Beneficiary
of its rights hereunder or impair any rights, powers or remedies consequent on
any future Event of Default by Trustor.
     (b) Even if Trustee or Beneficiary (i) grants some forbearance or an
extension of time for the payment of any sums secured hereby, (ii) takes other
or additional security for the payment of any sums secured hereby, (iii) waives
or does not exercise some right granted herein or under the Loan Documents,
(iv) releases a part of the Mortgaged Property from this Deed of Trust,
(v) agrees to change some of the terms, covenants, conditions or agreements of
any of the Loan Documents, (vi) consents to the filing of a map, plat or replat
affecting the Premises, (vii) consents to the granting of an easement or other
right affecting the Premises or (viii) makes or consents to an agreement

14



--------------------------------------------------------------------------------



 



subordinating Trustee’s lien on the Mortgaged Property hereunder; no such act or
omission shall preclude Trustee or Beneficiary from exercising any other right,
power or privilege herein granted or intended to be granted in the event of any
breach or Event of Default then made or of any subsequent default; nor, except
as otherwise expressly provided in an instrument executed by Trustee, shall this
Deed of Trust be altered thereby. In the event of the sale or transfer by
operation of law or otherwise of all or part of the Mortgaged Property, Trustee
and Beneficiary are hereby authorized and empowered to deal with any vendee or
transferee with reference to the Mortgaged Property secured hereby, or with
reference to any of the terms, covenants, conditions or agreements hereof, as
fully and to the same extent as it might deal with the original parties hereto
and without in any way releasing or discharging any liabilities, obligations or
undertakings.
     SECTION 2.13 Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Trustor, Trustee and Beneficiary each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Deed of Trust and for any counterclaim brought therein.
     SECTION 2.14 Remedies Cumulative. No right, power or remedy conferred upon
or reserved to Trustee or Beneficiary by this Deed of Trust is intended to be
exclusive of any other right, power or remedy, and each and every such right,
power and remedy shall be cumulative and concurrent and in addition to any other
right, power and remedy given hereunder or now or hereafter existing at law or
in equity or by statute.
ARTICLE III
Miscellaneous
     SECTION 3.01. Partial Invalidity. In the event any one or more of the
provisions contained in this Deed of Trust shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Trustee or Beneficiary, not affect any
other provision of this Deed of Trust, and this Deed of Trust shall be construed
as if such invalid, illegal or unenforceable provision had never been contained
herein or therein.
     SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Trustor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Deed of Trust and
to the Trustee and Beneficiary as provided in the Credit Agreement. Each party
to this Deed of Trust hereby requests that a copy of any notice of default and
copy of any notice of sale hereunder be mailed to such party at the address set
forth herein at the same time and in the same manner required as if a separate
request had been filed by such party.
     SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Trustor and the successors and assigns of Trustee.

15



--------------------------------------------------------------------------------



 



     SECTION 3.04. Satisfaction and Cancellation. The conveyance to Trustee of
the Mortgaged Property as security created and consummated by this Deed of Trust
shall be null and void when all the Secured Obligations have been indefeasibly
paid in full in accordance with the terms of the Loan Documents and the Lenders
have no further commitment to make Loans under the Credit Agreement, the L/C
Obligations have been reduced to zero and the L/C Issuers have no further
obligations to issue Letters of Credit under the Credit Agreement.
          (a) Upon a sale or financing by Trustor of all or any portion of the
Mortgaged Property that is permitted by the Credit Agreement, the lien of this
Deed of Trust shall be automatically released from the applicable portion of the
Mortgaged Property. Trustor shall give the Trustee reasonable written notice of
any sale or financing of the Mortgaged Property prior to the closing of such
sale or financing.
          (b) In connection with any termination or release pursuant to
paragraph (a), Beneficiary shall, upon written request by Trustor or Trustor’s
successor in interest or designated representative or by the holder of a junior
deed of trust or junior mortgagee, deliver to such requesting party within the
period specified by the Nebraska Trust Deeds Act, a reconveyance in recordable
form duly executed by Trustee. The Beneficiary shall, upon written request,
deliver this Deed of Trust, all at the expense of the Trustor. Trustee shall
execute any documents reasonably requested by Trustor to accomplish the
foregoing or to accomplish any release contemplated by this Section 3.04 and
Trustor will pay all reasonable costs and expenses, including reasonable
attorneys’ fees (to the extent permitted by the laws of the state where the
Mortgaged Property is located), disbursements and other charges, incurred by
Trustee and Beneficiary in connection with the preparation and execution of such
documents.
     SECTION 3.05. Definitions. As used in this Deed of Trust, the singular
shall include the plural as the context requires and the following words and
phrases shall have the following meanings: (a) “including” shall mean “including
but not limited to”; (b) “provisions” shall mean “provisions, terms, covenants
and/or conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Trustee or Beneficiary is permitted to perform hereunder may be performed
at any time and from time to time by Trustee or Beneficiary, or by any person or
entity designated by Trustee or Beneficiary. Any act that is prohibited to
Trustor hereunder is also prohibited to all lessees of any of the Mortgaged
Property. Each appointment of Trustee as attorney-in-fact for Trustor under the
Deed of Trust is irrevocable, with power of substitution and coupled with an
interest. Subject to the applicable provisions hereof, each of Trustee and
Beneficiary has the right to refuse to grant its consent, approval or acceptance
or to indicate its satisfaction, in its sole discretion, whenever such consent,
approval, acceptance or satisfaction is required hereunder.
     SECTION 3.06. Multisite Real Estate Transaction. Trustor acknowledges that
this Deed of Trust is one of a number of Other Mortgages and Collateral
Documents

16



--------------------------------------------------------------------------------



 



that secure the Secured Obligations. Trustor agrees that the lien of this Deed
of Trust shall be absolute and unconditional and shall not in any manner be
affected or impaired by any acts or omissions whatsoever of Trustee or
Beneficiary, and without limiting the generality of the foregoing, the lien
hereof shall not be impaired by any acceptance by the Beneficiary of any
security for or guarantees of any of the Secured Obligations hereby secured, or
by any failure, neglect or omission on the part of Trustee or Beneficiary to
realize upon or protect any Secured Obligation or indebtedness hereby secured or
any collateral security therefor including the Other Mortgages and other
Collateral Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Secured Obligations secured
or of any of the collateral security therefor, including the Other Mortgages and
other Collateral Documents or of any guarantee thereof, and Beneficiary may at
its discretion foreclose, exercise any power of sale, or exercise any other
remedy available to it under any or all of the Other Mortgages and other
Collateral Documents without first exercising or enforcing any of its rights and
remedies hereunder. Such exercise of Beneficiary’s rights and remedies under any
or all of the Other Mortgages and other Collateral Documents shall not in any
manner impair the indebtedness hereby secured or the lien of this Deed of Trust
and any exercise of the rights or remedies of Trustee or Beneficiary hereunder
shall not impair the lien of any of the Other Mortgages and other Collateral
Documents or any of Beneficiary’s rights and remedies thereunder. Trustor
specifically consents and agrees that Beneficiary may exercise its rights and
remedies hereunder and under the Other Mortgages and other Collateral Documents
separately or concurrently and in any order that it may deem appropriate and
waives any rights of subrogation.
     SECTION 3.07. No Oral Modification. This Deed of Trust may not be changed
or terminated orally. Any agreement made by Trustor and Trustee or Beneficiary
after the date of this Deed of Trust relating to this Deed of Trust shall be
superior to the rights of the holder of any intervening or subordinate Deed of
Trust, lien or encumbrance.
ARTICLE IV
Particular Provisions
     This Deed of Trust is subject to the following provisions relating to the
particular laws of the state wherein the Premises are located:
     SECTION 4.01. Applicable Law; Certain Particular Provisions. This Deed of
Trust shall be governed by and construed in accordance with the internal law of
the state where the Mortgaged Property is located, except that Trustor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from Other Mortgages to be recorded outside New York) shall be governed
by the internal law of the State of New York, without regard to principles of
conflict of law. Trustor and Trustee agree to submit to jurisdiction and the
laying of venue for any suit on this Deed of Trust in the state where the
Mortgaged Property is located. The terms and

17



--------------------------------------------------------------------------------



 



provisions set forth in Appendix A attached hereto are hereby incorporated by
reference as though fully set forth herein. In the event of any conflict between
the terms and provisions contained in the body of this Deed of Trust and the
terms and provisions set forth in Appendix A, the terms and provisions set forth
in Appendix A shall govern and control.
     SECTION 4.02. General Authority of the Beneficiary. By acceptance of the
benefits of this Deed of Trust, each Secured Party (whether or not a signatory
hereto) shall be deemed irrevocably (a) to consent to the appointment of the
Beneficiary as its agent hereunder, (b) to confirm that the Beneficiary shall
have the authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Deed of Trust against Trustor, the
exercise of remedies hereunder or thereunder and the giving or withholding of
any consent or approval hereunder or thereunder relating to any Mortgaged
Property or Trustor’s obligations with respect thereto, (c) to agree that it
shall not take any action to enforce any provisions of this Deed of Trust
against any Trustor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Deed of Trust and (d) to agree to be bound by the terms of this Deed of
Trust.
THE REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Deed of Trust has been duly executed and delivered
to Trustee by Trustor on the date of the acknowledgment attached hereto.

         
 
  WEST CORPORATION
 
       
 
  By:   /s/ Paul M. Mendlik
 
       
 
  Name:   Paul M. Mendlik
 
  Title:   Chief Financial Officer and Treasurer

19